In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00203-CV

LESTER J. STRAIT, Appellant                §    On Appeal from the 342nd District
                                                Court
V.

SAVANNAH COURT PARTNERSHIP; PSJ
PROPERTIES, LTD.; V. PATRICK GRAY          §    of Tarrant County (342-295089-17)
CUSTOM HOMES, INC.; HOME CREEK,
L.L.C.; JMJ TORIAN PROPERTIES,
L.L.C.; CHEATHAM PARTNERS; THE
CITY OF SOUTHLAKE, TEXAS; LAURA
HILL, IN HER OFFICIAL CAPACITY AS          §    February 6, 2020
MAYOR OF THE CITY OF SOUTHLAKE;
AND SHANA YELVERTON, IN HER
OFFICIAL CAPACITY AS THE CITY
MANAGER OF THE CITY OF
SOUTHLAKE, Appellees                       §    Per Curiam

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s summary judgments. It is ordered that the summary

judgments of the trial court are reversed, and the case is remanded to the trial court

for a new trial.
      It is further ordered that each party shall bear its own costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM